Citation Nr: 1514544	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-40 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, and substance-related disorders involving alcohol and marijuana as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus and bilateral hallux valgus.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2011, the Veteran testified at a Board hearing at the RO in North Little Rock, Arkansas before a Veterans' Law Judge who retired and is no longer employed at the Board.  The transcript of that hearing has been associated with the electronic record.

In April 2012 and September 2014, the Board remanded the claims for another Board hearing.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic record.

In addition to a diagnosis of PTSD, the medical evidence includes diagnoses of a depressive disorder and substance-related disorders.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the psychiatric-service-connection issue on appeal will include a depressive disorder and substance-related disorders.  Since service connection can only granted for a substance-related disorder on a secondary basis, the Board will consider a following theory of entitlement for the substance-related disorders - as secondary to an acquired psychiatric disorder.

By the same token, the medical evidence shows not only a diagnosis of bilateral pes planus but also a diagnosis of bilateral hallux valgus.  Thus, the bilateral-foot-service-connection claim includes bilateral hallux valgus.

In light of the above, the issues are as stated on page one of this remand.

The issues of entitlement to service connection for a sleep disorder and a headache disorder have been raised by the record at the September 2011 hearing (see September 2011 hearing transcript, page 8) and a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the February 2015 hearing, the Veteran testified that he is still being treated at the McClellan VA Medical Center in Little Rock, Arkansas, and the Pine Bluff VA community-based outpatient clinic.  February 2015 hearing transcript, page 6.  The RO last obtained records from those facilities in August 2010.  The AOJ should obtain all records from those facilities from August 2010 to the present.

The Veteran's service treatment records show that in October 1992 he suffered a blunt trauma and contusions to the left foot.  The June 2010 VA examiner did not address this in-service treatment.  Plus, the examiner did not specifically opine whether it is at least as likely as not that the preexisting pes planus underwent an increase in severity during active service.  The examiner also merely noted that the bilateral knee disorder was not related to the bilateral foot disorder but did not specifically address whether the bilateral knee disorder was caused or aggravated by the bilateral foot disorder.  Therefore, another VA examination is necessary.

In a February 2015 statement, the Veteran claimed one of his stressors is a sexual assault.  The AOJ should provide the appellant notice of the evidence that may corroborate his account of the stressor incident.

Six of the Veteran's stressors are corroborated by credible supporting evidence or otherwise found to be credible.  The appellant's fear of being in the ocean, fear of loud jet noises, and his feeling that sleeping in his bed felt like sleeping in a coffin are corroborated merely by his service on the USS Kitty Hawk.  The claimant's stressor of seeing live video broadcast images of air strikes in southern Iraq is corroborated by the Dictionary of American Naval Fighting Ships entry on the USS Kitty Hawk showing that planes from that ship engaged in air strikes in southern Iraq on January 13, 1993, and January 18, 1993.  The Veteran's stressor of seeing an airplane crash is corroborated by the same document showing that on July 11, 1994, an aircraft struck a ramp, broke into two, and exploded into a fireball.  The Board finds that the appellant's stressor of being hazed as a tradition for crossing the Equator as credible given the history of that tradition.

The Veteran has reported knowing about two suicides, two incidents of sailors falling overboard or suspected of falling overboard, and a false alert in which the ship was reported to be under attack by a missile.  The appellant has not yet provided sufficient details on these stressors, but the correspondence asking him to provide more specific information - in particular, dates of the stressors within a 60-day time period - was returned as undeliverable.  The AOJ should afford the claimant another opportunity to provide additional stressor information.

It is unclear whether the Veteran participated in putting out fires aboard his ship.  In a May 2010 informal conference report, a Decision Review Officer noted that one of the stressors was responding to multiple fires aboard the ship.  At the February 2015 hearing, the appellant testified that he "never had to do a fire, but we just did a bunch of drills, several drills, just in case there was a fire."  February 2015 hearing transcript, page16.  The AOJ should ask the claimant to provide additional details on whether he participated in putting out actual fires on his ship or merely had training drills for fires.  The Veteran should also be asked to describe the nature of any training drills that he may have participated in. 

Given that at least some of the Veteran's stressors have been corroborated, the AOJ should afford him a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his acquired psychiatric disorder, bilateral foot disorder, and bilateral knee disorder, and obtain any identified records.  Regardless of the claimant's response, attempt to obtain all records from the Central Arkansas Veterans Healthcare System from August 2010 to the present.

2.  Provide the Veteran notice of the evidence that may corroborate his account of an in-service sexual assault and provide any such evidence.  Ask the Veteran to provide the exact dates, if possible, and if not, the location and approximate time (such as a two-month specific date range or the year of the assault) of his in-service sexual assault.

3.  Ask the Veteran to provide additional details on whether he participated in putting out actual fires on his ship or merely had training drills for fires.  Inform the appellant that if he participated in putting out actual fires, he should provide the exact dates, if possible, and if not, the location and approximate time (a two-month specific date range) of the fires that he was involved in extinguishing.  The Veteran should also be asked to describe the nature of any training drills that he many have participated in. 

4.  Ask the Veteran to provide the exact dates, if possible, and if not, the location and approximate time (a two-month specific date range) of the two suicides, the two incidents of sailors falling overboard or suspected of falling overboard, and a false alert in which the ship was reported to be under attack by a missile.

5.  The AOJ should determine whether the Veteran has provided sufficient information regarding his stressors of putting out fires, two suicides, two incidents of sailors falling overboard or suspected of falling overboard, and a false alert in which the ship was reported to be under attack by a missile to undertake additional development, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any other appropriate source.

6.  Thereafter, the AOJ should determine whether there is credible supporting evidence that Veteran's claimed stressors while serving on the USS Kitty Hawk of putting out fires, knowing of two suicides, knowing of two incidents of sailors falling overboard or suspected of falling overboard, and being aware of a false alert in which the ship was reported to be under attack by a missile, occurred.  The AOJ should prepare a formal finding of fact regarding this matter. 

7.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

      (a)  PTSD

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had PTSD at any time since he filed his claim in March 2008.   

(2)  If the Veteran has or has had PTSD disorder at any time since he filed his claim in March 2008, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the PTSD is related to active service, to include in-service events of the appellant's fear of being in the ocean, his fear of loud jet noises, his feeling that sleeping in his bed felt like sleeping in a coffin, seeing live video broadcast images of air strikes in southern Iraq in January 1993, seeing an airplane crash in July 1994, being hazed as a tradition for crossing the Equator, and if verified, putting out fires, knowing of two suicides, knowing of two incidents of sailors falling overboard or suspected of falling overboard, and being aware of a false alert in which the ship was reported to be under attack by a missile.

(4)  If the Veteran has or has had PTSD at any time since he filed his claim in March 2008, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the service treatment record showing that treatment for genital warts in November 1993 and any evidence submitted by the Veteran indicate that an in-service sexual assault as described by the Veteran in a February 2015 statement occurred, and if so, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that PTSD is related to that in-service sexual assault.

(b)  Depressive disorder

The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the depressive disorder is related to active service, to include in-service events of the appellant's fear of being in the ocean, his fear of loud jet noises, his feeling that sleeping in his bed felt like sleeping in a coffin, seeing live video broadcast images of air strikes in southern Iraq in January 1993, seeing an airplane crash in July 1994, being hazed as a tradition for crossing the Equator, and if verified, putting out fires, knowing of two suicides, knowing of two incidents of sailors falling overboard or suspected of falling overboard, and being aware of a false alert in which the ship was reported to be under attack by a missile, and the in-service sexual assault if the examiner finds that the evidence shows that the in-service sexual assault occurred.

(c)  Any other current acquired psychiatric   disorder

For any other current acquired psychiatric disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the depressive disorder is related to active service, to include in-service events of the appellant's fear of being in the ocean, his fear of loud jet noises, his feeling that sleeping in his bed felt like sleeping in a coffin, seeing live video broadcast images of air strikes in southern Iraq in January 1993, seeing an airplane crash in July 1994, being hazed as a tradition for crossing the Equator, and if verified, putting out fires, knowing of two suicides, knowing of two incidents of sailors falling overboard or suspected of falling overboard, and being aware of a false alert in which the ship was reported to be under attack by a missile, occurred, and the in-service sexual assault if the examiner finds that the evidence shows that the in-service sexual assault occurred.

(d)  Alcohol substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any alcohol substance-related disorder the Veteran has or has had since he filed his claim in March 2008 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2)  If the examiner finds that any alcohol substance-related disorder the Veteran has or had had at any time since he filed his claim in March 2008 is aggravated by an acquired psychiatric disorder, then he/she should quantify the degree of aggravation.  
      
(e)  Marijuana substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any marijuana substance-related disorder the Veteran has or has had since he filed his claim in March 2008 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2)  If the examiner finds that any marijuana substance-related disorder the Veteran has or had had at any time since he filed his claim in March 2008 is aggravated by an acquired psychiatric disorder, then he/she should quantify the degree of aggravation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran for a VA examination to determine the nature and extent of his bilateral feet and knee disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral feet and knee disorders.  

The examiner should provide written responses to the following inquiry:

(a) Bilateral pes planus

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral pes planus underwent an increase in severity during active service, to include any increase in severity due to the left foot treatment in October 1992, the stress of moving around in an aircraft carrier, and wearing ill-fitting shoes? 
      
(2)  If it is at least as likely as not (i.e., probability of 50 percent or greater) that the claimant's bilateral pes planus underwent an increase in severity during active duty, the examiner should opine on whether it is undebatable that the increase in severity during service was due to the natural progress of the bilateral pes planus.

(b) Bilateral hallux valgus

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral hallux valgus is related to active service, to include the left foot treatment in October 1992, the stress of moving around in an aircraft carrier, and wearing ill-fitting shoes? 

(c) Any other current foot disorder

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any other currently diagnosed foot disorder is related to active service, to include the left foot treatment in October 1992, the stress of moving around in an aircraft carrier, and wearing ill-fitting shoes? 

(d) Bilateral degenerative joint disease of the knees

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral degenerative joint disease of the knees is related to active service, to include the stress of moving around in an aircraft carrier? 

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the bilateral degenerative joint disease of the knees is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the bilateral pes planus, the bilateral hallux valgus, or any other current foot disorder, to include being caused or aggravated by any altered gait from a foot disorder?  

(3)  If the examiner finds that the bilateral degenerative joint disease of the knees was caused or aggravated by pes planus, hallux valgus, or any other currently diagnosed foot disorder, the examiner should identify all foot disorders that caused or aggravated the bilateral degenerative joint disease of the knees.

(4)  If the examiner finds that the bilateral degenerative joint disease of the knees is aggravated by pes planus, hallux valgus, or any other current foot disorder, then he/she should quantify the degree of aggravation.

(e) Any other current knee disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any other currently diagnosed knee disorder is related to active service, to include the stress of moving around in an aircraft carrier? 

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the any other currently diagnosed knee disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the bilateral pes planus, bilateral hallux valgus, or other current foot disorder, to include being caused or aggravated by any abnormal gait from a foot disorder?  

(3)  If the examiner finds that any other currently diagnosed knee disorder was caused or aggravated by pes planus, hallux valgus, or any other currently diagnosed foot disorder, the examiner should identify all foot disorders that caused or aggravated the currently diagnosed knee disorder.

(4)  If the examiner finds that any other current knee disorder is aggravated by pes planus, hallux valgus, or other currently diagnosed foot disorder, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

9.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






